— Attorney Daniel N. Bibona, who was admitted to the Bar by the Appellate Division, First Judicial Department, on December 9, 1957, has submitted an affidavit dated December 3, 1975 in which he tenders his resignation as an attorney and counselor at law (see rules of this court, 22 NYCRR 691.9). Mr. Bibona acknowledges that he is the subject of an investigation by the Joint Bar Association Grievance Committee for the Ninth Judicial District and that the following charges, inter alia, are pending against him: (1) During the period December, 1973 through October, 1974, by means of forgeries and other crimes, he converted approximately $220,000 from an estate for which he was acting as attorney to the executor; (2) Since 1969 he has negotiated approximately 200 checks drawn upon his personal and special accounts knowing that such accounts contained insufficient funds; (3) In 1973 he converted the sum of $14,000 which had been entrusted to him by a woman for distribution to her two infant sons; (4) In 1972, while serving in the capacity of attorney to the executrix of an estate, he converted approximately $60,000 of estate funds; (5) In 1972 he converted approximately $30,000 which had been entrusted to him for distribution; (6) In 1973, while acting as executor, he converted approximately $20,000 from an estate; (7) In 1974, while acting as attorney to an executrix, he converted approximately $8,000 from an estate; (8) In 1975, he converted $22,000 in escrow funds which he was holding in connection with a pending action; (9) In 1975 he forged the signature of an executrix to a check in the amount of $1,849.51; (10) In 1975 he converted the entire proceeds of a sale of real property in the sum of $17,000; (11) Subsequent to 1969 he converted approximately $55,200 from an estate; (12) He failed to co-operate with the Joint Bar Association Grievance Committee in that he did not produce certain materials requested by the committee; (13) In October and November, 1975, while under investigation by the committee, and while he was ostensibly co-operating with the committee, he improperly drew a number of checks against estate accounts and forged indorsements thereon; and (14) In 1971 he converted $40,000 of the property of a client, presented her with an extortionate bill, and, when she complained to another about his unprofessional conduct, served a summons upon her in a slander action. In his affidavit, Mr. Bibona admits that if a disciplinary proceeding were commenced against him upon the above charges, he could not successfully defend himself on the merits. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be struck from the roll of attorneys and counselors at law, effective immediately. Harold Reynolds, chief counsel to the Joint Bar Association Grievance Committee for the Ninth Judicial District, is directed to take possession of respondent’s files, as custodian thereof, pending the obtaining of new counsel by respondent’s clients and to take such action as seems indicated to protect the interests of said clients (see rules of this court, 22 NYCRR 691.10 [g]). Gulotta, P. J., Rabin, Martuscello, Latham and Cohalan, JJ., concur.